393 F.2d 933
SOUTHERN MATERIALS COMPANY, Inc., Appellant,v.MERRITT-CHAPMAN & SCOTT CORPORATION, Appellee.
No. 11921.
United States Court of Appeals Fourth Circuit.
Argued March 5, 1968.
Decided May 3, 1968.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Walter E. Hoffman, Judge.
Braden Vandeventer, Jr., Norfolk, Va. (Morton H. Clark, and Vandeventer, Black, Meredith & Martin, Norfolk, Va., on brief), for appellant.
Jack E. Greer, Norfolk, Va. (Williams, Cocke, Worrell & Kelly, Norfolk, Va., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and RUSSELL, District Judge.
PER CURIAM:


1
This appeal presents essentially factual questions. We accept the District Court's findings, for they are more than adequately supported, and, for the reasons stated by it,1 affirm its conclusion that Merritt-Chapman & Scott Corporation was not responsible for the loss of the barge.


2
Affirmed.



Notes:


1
 Tidewater Construction Corp. v. Southern Materials Co., E.D.Va., 269 F. Supp. 1000